DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 has the same patent scope as claim 14.  For the sake of compact prosecution, claim 19 will be examined as if it is being dependent upon claim 18 rather than claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 1, recites the limitation "a solvent".  It is unclear if “a solvent”, as recited in claim 7, is a new solvent or is the same solvent limitation as recited in claim 1.  
Claim 8, line 2 recites the limitation "the process".  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is dependent on claim 7, which is dependent on claim 1.  Claim 1 recites “[A] method….”  Neither claims 1 nor 7 recite “a process.”
Claim 16, line 2, recites the limitation "the dioxane".  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 is dependent on claim 1, which does not recite “a dioxane” limitation.  For the sake of compact prosecution, claim 16 is being examined as if it were dependent upon claim 11 and “the dioxane” is understood to encompass the “1,4 dioxane, dimethyl dioxane or a combination thereof” as recited in claim 11.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/184,636. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application 17/184,636 read on the claims of the present application.  The copending claims recite substantially the same application, i.e. separation of an active, e.g. a surfactant, from a chemical contaminant, e.g. 1,4-dioxane, via a nanofilter.  Thus, the copending claims render the instant claimed invention obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10, and 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2016/131828 (hereinafter WO '828).
Regarding claim 1, WO ‘828 discloses a method of removing chemical contaminants from a composition (WO ‘828 discloses a process for separating lignin and monomeric sugars from a liquid stream.  See WO ‘828, Abstract and paragraph [0001].) comprising
an active (An active limitation is a broad feature that has not been defined, either by a structural feature or chemical composition.  The lignin of WO ‘828 is deemed an active.), 
a solvent (WO ‘828 discloses a liquid stream comprising a solvent mixture of water and an organic solvent.  See paragraphs [0007] and [0013].), and 
a chemical contaminant (A chemical comtaminant is a broad feature that has not been defined, either by a structural feature or a chemical composition.  The monomeric sugars of WO ‘828 is deemed a chemical contaminant) the method comprising:
providing an initial feed supply, wherein the initial feed supply comprises the active, the solvent, and the chemical contaminant (WO ‘828 discloses “a solution comprising lignin and monomeric sugars in a solvent mixture comprising water and an organic solvent.”  See WO ‘828, paragraph [0009].  The solution of WO ‘828 contains a lignin, which is deemed an active, monomeric sugars, which is deemed a chemical contaminant, and a solvent mixture comprising water and an organic solvent, which is deemed a solvent.  See also WO ‘828, paragraphs [0007] and [0045].); 
providing a nanofilter (WO ‘828 discloses a nanofiltration membrane.  “The nanofiltration of step (a) may be performed over any nanofiltration membrane known in the art that is capable of retaining lignin and permeating monomeric sugars, such as xylose, glucose, arabinose, galactose, rhamnose and mannose.”  See paragraph [0021].  See also WO ‘828, paragraphs [0009], [0010], [0012], [0015], [0016], [0021]-[0025], [0045], [0047] and [0078].); and 
filtering the initial feed supply through the nanofilter (WO ‘828 discloses filtering the solution through a nanofiltration membrane.  See WO ‘828, paragraphs [0009], [0010], [0012], and [0017]-[0025]) to form 
an initial retentate (WO ‘828 discloses that a retentate is formed.  See WO ‘828, paragraphs [0009], [0010], [0022], [0023], [0025], [0027], [0028], [0036]-[0039], [0041], [0042], [0047], [0048], [0051], [0056]-[0060] and [0068] as well as figure 4.) and 
an initial filtrate (WO ‘828 discloses that a filtrate/permeate is formed.  See WO ‘828, paragraphs [0009], [0010], [0021]-[0029], [0033]-[0039], [0041], [0042], [0045], [0047]-[0060] and [0068] as well as figure 1); 
wherein the initial retentate has a lower ratio of the chemical contaminant to the active than the initial feed supply (Figure 3 of WO ‘828 illustrates “the changes in molecular weight distribution (measured by HPSEC) of the organosolv liquor before and after nano filtration during example 3A.”  See WO ‘828, paragraph [0063] as well as Figure 3.  By subjecting the solution to nanofiltration over a membrane capable of retaining lignin and permeating at least monomeric sugars the retentate will necessarily have a lower ratio of chemical contaminant, i.e. monomeric sugars, to the active, i.e. lignin.);
Regarding claim 2, WO ‘828 discloses the invention as discussed above in claim 1. Further, WO ‘828 discloses  the nanofilter filters chemical contaminants with a weight average molecular weight below 400 Daltons (WO ‘828 discloses that the “[M]onomeric sugars typically have a molecular weight below 190 Da, so it is preferred that the molecular weight cut-off of the membrane is at least 200 Da, more preferably at least 300 Da, most preferably at least 400 Da. Membranes having a molecular weight cut-off of at least 400 Da are preferred, as these allow the permeation of monomeric sugars as well as dimeric ones, i.e. disaccharides. ”  See paragraph [0021].), 
where the active has a weight average molecular weight above 400 Daltons (WO ‘828 discloses that the “[O]rganosolv lignin typically has a molecular weight of at least 3000 Da, so it is preferred that the molecular weight cut-off of the membrane is at most 2500 Da, more preferably at most 2000 Da, most preferably at most 1000 Da, to retain the lignin.)  See paragraph [0021].) 
Regarding claim 3, WO ‘828 discloses the invention as discussed above in claim 1. Further, WO ‘828 discloses the initial filtrate comprises at least a portion of the solvent and the chemical contaminant (In WO ‘828 ‘828 the filtrate/permeate contains a portion of the solvent mixture, including water, and monomeric sugar i.e. the chemical contaminant.  WO ‘828 discloses “subjecting the solution to nanofiltration over a membrane capable of retaining lignin and permeating at least monomeric sugars; (b) subjecting a permeate originating from step (a) to selective water removal to obtain a suspension containing precipitated monomeric sugars….”  See paragraph [0009].  The permeate contains at least monomeric sugars and must contain water so that water can be removed from the permeate in step (b).  See also paragraph [0073].) 
Regarding claim 6, WO ‘828 discloses the invention as discussed above in claim 1. Further, WO ‘828 discloses the nanofilter is at a pressure between 10 and 25 Kg/cm2 (WO ‘828 discloses a pressure of 0.5 bar to 50 bar, which overlaps the claimed range limitation.  “The transmembrane pressure is preferable at least 0.5 bar, more preferably at least 1 bar, most preferably at least 2.5 bar. Higher transmembrane pressures are preferred for creating a larger flux through the membrane, which in tum increases the (cost) efficiency of the process according to the invention. Although the maximum of the transmembrane pressure is not critical and only limited by technical feasibility, for practical reasons it is preferred that the transmembrane pressure does not exceed 50 bar, more preferably 25 bar, most preferably 15 bar. Transmembrane pressure is conveniently applied by pressurizing the feed/retentate side of the nanofiltration membrane. As such, the conditions at the feed/retentate side, i.e. wherein the incoming solution is received, are comparable to the conditions that typically are present within an organosolv reactor. Liquor having a temperature of 120 - 220 °C and a pressure of 2.5 - 40 bar, preferably 30 5 - 15 bar, most preferably 5 - 10 bar, is conveniently discharged from the organosolv reactor….”  See paragraph [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.).
Regarding claim 7, WO ‘828  discloses the invention as discussed above in claim 1. Further, WO ‘828 discloses adding a solvent to the initial retentate (In WO ‘828, the retentate comprising lignin is further processed by a lignin precipitation step (step (C)).  The “ retentate originating from the nanofiltration of step (a) is preferably subjected to lignin precipitation. Lignin precipitation may be accomplished in any manner known in the art.”  See paragraph [0037].  One method disclosed is “precipitation of lignin is effectuated by decreasing the organic solvent content of the liquor, to e.g. below 30 wt%, 5 preferably below 25 wt% or even below 20 wt%, e.g. by dilution with water ( or another solvent in which lignin does not dissolve)….”  See paragraph [0033].  The “dilution with water” process of WO ‘828 is understood to mean the addition of a solvent to the initial retentate.) 
Regarding claim 8, WO ‘828 discloses the invention as discussed above in claim 1. Further, WO ‘828 discloses repeating the steps of filtering and adding a solvent (Figure 1 of WO ‘828 discloses a preferred system comprising “an organosolv reactor (e), a nanofiltration module (a), a module for selective water permeation (b), a lignin precipitation module (c) and a sugar isolation module (d).”  See paragraph [0061] and Figure 1.  In Figure 1, the system of separating lignin and monomeric sugars is repeated at various stages, including at the module for selective water permeation (b)and/or the sugar isolation module (d) to the organosolv reactor (e).  Additionally, “reactor (e) comprises a fourth inlet (e1"") for optionally supplementing liquid components to the treatment liquid ( water, organic solvent(s) and/or acid) to make up for any loss during the process according to the invention, as such enabling a constant composition of the treatment liquid or varying composition depending on the type of biomass or the processing conditions employed during organosolv.”  See paragraph [0059].)  
until the process yields a concentrated retentate including 18 wt.% to 99 wt.% active (Table3 of WO ‘828 discloses the stream composition and Table 4 of WO ‘828 discloses the composition of the nanofiltration retentate.  In Table 3 it is disclosed that the nanofiltration retentate has 20000 lignin and the nanofiltration permeate has <200 lignin.  Thus, the process of WO ‘828 yields a retentate that overlaps the claimed range of 18 wt.% to 99 wt.% active.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.  In addition, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, WO ‘828  discloses the invention as discussed above in claim 1. Further, WO ‘828 discloses the solvent comprises water, ethanol, propane diol, glycerol, glycerin ethoxylate, or a combination thereof (WO ‘828 discloses that the solvent mixture comprises water and at least one organic solvent, such as an alcohol, an ester, an ether and/or a ketone, such as ethanol.  See WO ‘828 paragraphs [0013] and [0014].)  
Regarding claim 14, WO ‘828 discloses the invention as discussed above in claim 1. Further, WO ‘828 discloses the nanofilter comprises a spiral element ( WO ‘828 discloses using a spiral would nanofiltration membrane. “Any type of nanofiltration membrane may be used, such as ceramic membranes, and polymeric membranes, and module configurations like spiral wound or tubular as long as the membrane and module is capable of withstanding the operating conditions and still performs ( optimally) at those conditions.”  See paragraph [0024].).  Claim 14 and claim 19 recite the same subject matter.  Therefore, claim 19 is herein anticipated by WO ‘828 for the same grounds and reasoning as for claim 14. 
Regarding claim 15, WO ‘828 discloses the invention as discussed above in claim 1. Further, WO ‘828 discloses that the spiral element (WO ‘828 discloses a spiral wound nanofiltration membrane.  See WO ‘828, paragraph [0024]) filters  contaminants with a weight average molecular weight of about 250 Daltons or less (WO ‘828 discloses that the “[M]onomeric sugars typically have a molecular weight below 190 Da, so it is preferred that the molecular weight cut-off of the membrane is at least 200 Da….”  See paragraph [0021].  The spiral wound nanofiltration membrane of WO ‘828 necessarily is capable of filtering contaminants with a weight average molecular weight of about 250 Daltons or less since the spiral wound nanofiltration membrane of WO ‘828 is capable of filtering the monomeric sugars having a molecular weight of below 190 Daltons.).
Regarding claim 16, WO ‘828 discloses the invention as discussed above in claim 1. Further, WO ‘828 discloses the initial filtrate is further processed (Figure 1 of WO ‘828 discloses a preferred system comprising “an organosolv reactor (e), a nanofiltration module (a), a module for selective water permeation (b), a lignin precipitation module (c) and a sugar isolation module (d).”  See paragraph [0061] and Figure 1.  In Figure 1, the system of separating lignin and monomeric sugars is repeated at various stages, including at the module for selective water permeation (b)and/or the sugar isolation module (d) to the organosolv reactor (e).  Additionally, “reactor (e) comprises a fourth inlet (e1"") for optionally supplementing liquid components to the treatment liquid ( water, organic solvent(s) and/or acid) to make up for any loss during the process according to the invention, as such enabling a constant composition of the treatment liquid or varying composition depending on the type of biomass or the processing conditions employed during organosolv.”  See paragraph [0059].  The initial filtrate/permeate is further processed in the module for selective water permeation (b) and the sugar isolation module (d).)
to reduce the dioxane (As noted above, there is a lack of antecedent basis for the “dioxane” limitation of claim 16.  For the sake of compact prosecution, the term “dioxane” is herein being understood as “chemical contaminant”, a feature recited in claim 1.  In the process of WO ‘828, the initial filtrate/permeate is further processed in order to isolate the monomeric sugars which is herein deemed a chemical contaminant.)
to create processed water (“The permeate originating from the nanofiltration of step (a) is subsequently subjected to a selective water removal step.”  See WO ‘828, paragraph [0026].  In WO ‘828, the initial filtrate/permeate is further processed and water is created and removed during the selective water removal step.)
Regarding claim 17, WO ‘828 discloses the invention as discussed above in claim 16. Further, WO ‘828 discloses the further processing to reduce the dioxane comprises advanced oxidation processing, Fenton reaction, photo-Fenton reaction, activated carbon adsorption, catalyst processing, alcohol dehydration reaction, ozone treatment, ultra- violet/TiO, treatment, incineration, or a combination thereof (WO ‘828 discloses “the process according to the invention comprises such a further step of combining the isolated sugars with the organosolv pulp and subsequently subjecting the combined product to enzymatic hydrolysis ( e.g. by contacting with cellulase enzymes) and optionally fermentation.”  See paragraph [0043].  The enzymatic hydrolysis via a cellulase enzyme is deemed a catalyst process.)
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2016/131828 (hereinafter WO '828) as evidenced by Table 2. Fluids Material Properties (Metric Units) . Retrieved from https://app.knovel.com/hotlink/itble/rcid:kpXXE0KR82/id:kt00CXPWCX/matweb-fluids-material/table-2-fluids-material (hereinafter Fluids Material Properties).  
Regarding claim 9, WO ‘828  discloses the invention as discussed above in claim 1. Further, WO ‘828 discloses the solvent comprises one or more components having a weight average molecular weight less than 150 Daltons (A component of the solvent mixture of WO ‘828 is water, which has a weight average MW of 18 Daltons, which is less than 150 Daltons.  As evidenced by Table 2 of Fluids Material Properties.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/131828 (hereinafter WO '828) as applied to claim1 above, and further in view of US 2012/01607S3 A1 (hereinafter US '753).
Regarding claim 4, WO ‘828 discloses the invention as discussed above in claim 1. Further, WO ‘828 discloses the method further comprises processing the initial retentate through an additional filter (WO ‘828 discloses a sugar isolation (step (d)) step.  In step (d), “isolation is conveniently performed by filtration wherein isolated monomeric sugars are obtained as retentate, while the organic solvent ends up in the permeate.”  See paragraph [0042].  “Typically a microfiltration membrane is employed. Isolated monomeric sugars are then obtained as retentate, while the liquid stream of mainly organic solvent( s) ends up in the filtrate.”  See paragraph [0057].)  WO ‘828 does not explicitly disclose that the step (d) filtration membrane is a nanofiltration membrane.  
US ‘753 discloses a “desalination plant for treating a sea water or brackish water feed is provided. The desalination plant includes a first treatment section to effectively removes scaling species, the first treatment section including nanofiltration section, the nanofiltration section including at least two stages and at least two passes; and a reverse osmosis section that operates at high recovery to produce a purified permeate stream and a selectively NaCl salt-enriched reject stream as a saline output.”  See US ‘753, paragraph [0015].  Further, US ‘753 discloses a desalination plant wherein “The nanofiltration section includes at least two stages and at least two passes, wherein the nanofiltration section is arranged to form a nanofiltration permeate substantially diminished in Scaling and fouling components, and wherein the nanofiltration permeate is fed to the reverse osmosis section.”  See paragraph [0016].  The “nanofiltration stage comprises at least one nanofiltration unit, wherein the concentrate stream of the nanofiltration unit is Subjected to further processing in the nanofiltration section 26. In a multistage nanofiltration section, the concentrate stream of a first of an at least two nanofiltration units is passed to a second of the at least two nanofiltration units, where the concentrate stream is again processed to yield a second concentrate stream and a second permeatestream.”  See paragraph [0033]. 
US ‘753 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. nanofiltration purification. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of WO ‘828 to incorporate an additional nanofilter, as disclosed in US ‘753, in order to improve the purification of the filtrate/permeate of WO ‘828 and further improve the removal of the chemical contaminant, i.e. monomeric sugars.  
Regarding claim 5, modified WO ‘828 discloses the invention as discussed above in claim 1. Further, modified WO ‘828 discloses recycling the initial retentate to the feed tank (WO ‘828 discloses a recycling step.  “at least part of the remaining liquid phase, e.g. the decant of the decantation step or the filtrate (permeate) of the filtration step, may be reused or recycled as (part of a) treatment liquid in an organosolv process….”  See paragraph [0039].) and 
further processing the initial retentate through the nanofilter (US ‘753 discloses that the nanofiltration step can be a two stage process.  See US ‘753, paragraphs [0015] and [0033].  “In a multistage/multi-pass nanofiltration section, the second permeate stream is passed to a subsequent nanofiltration stage.”  See paragraph [0033].).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/131828 (hereinafter WO '828) as applied to claim1 above, and further in view of Yangali-Quintanilla, Victor, et al. "Proposing nanofiltration as acceptable barrier for organic contaminants in water reuse." Journal of Membrane Science 362.1-2 (2010): 334-345 (hereinafter NPL).
Regarding claim 11, WO ‘828 discloses the invention as discussed above in claim 1. WO ‘828 does not explicitly discloses contaminant comprises 1,4 dioxane, dim ethyl dioxane, or a combination thereof.  
NPL discloses using nanofiltration for the removal of an organic contaminant, such as 1, 4-dioxane.  See NPL, Abstract, Section 2 Experimental, page 335-337.  
NPL is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. using nanofiltration to remove a contaminant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of WO ‘828 to remove a contaminant, such as 1, 4-dioxane, as disclosed in NPL since 1, 4- dioxane is a known human carcinogen and removal of 1, 4-dioxane is important to the human health and the environment.  See NPL, page 340, right column, last paragraph to page 341, left column, continuing paragraph.  Both NPL and WO ‘828 use a nanofiltration process to remove a contaminant from a solution, which includes water.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of WO ‘828 to remove a contaminant, such as 1, 4-dioxane, as disclosed in NPL, and have a reasonable expectation of success of removal of the 1, 4-dioxane contaminant. 

Claim(s) 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/131828 (hereinafter WO '828) as applied to claim1 above, and further in view of Yangali-Quintanilla, Victor, et al. "Proposing nanofiltration as acceptable barrier for organic contaminants in water reuse." Journal of Membrane Science 362.1-2 (2010): 334-345 and US 2016/0053159 A1 (hereinafter US ‘159).  
Regarding claim 12, WO ‘828 discloses the invention as discussed above in claim 1. WO ‘828 does not explicitly discloses the active comprises an ethoxylated surfactant, a sulfated ethoxylated surfactant, an ethoxylated polymer, a propoxylated surfactant, a sulfated propoxylated surfactant, a propoxylated polymer, or a combination thereof.  
NPL discloses using nanofiltration for the removal of an organic contaminant, such as “1, 4-dioxane, originating from…surfactants….”  See NPL, page 340, last paragraph.  NPL does not explicitly disclose specific surfactants.  As established above, NPL is considered to be analogous to the claimed invention.
US ‘159 discloses that “[D]uring the ethoxylation or propoxylation of fatty amines, fatty alcohols, or phenols, the by-product 1,4-dioxane is created. 1,4-dioxane is carcinogenic and moves rapidly into groundwater.  1,4 dioxane degrades very slowly therefore it is usually stripped off during the ethoxylation process. However, it is impossible to remove it 100% from the ethoxylated or propoxylated surfactants, therefore at least trace amounts of 1,4-dioxane are always present.”  See paragraph [0010].  
US ‘159 is considered to be analogous to the claimed invention.  “[a] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” See MPEP 2141.01(a).  US ‘159 is reasonably pertinent to the problem faced by the inventor, i.e. removal of a contaminant, i.e. 1,4-dioxane, from a solution, such as a ethoxylated surfactant and/or a propoxylated surfactant solution.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of WO ‘828 to remove a contaminant, such as 1, 4-dioxane, as disclosed in NPL, when removing said contaminant from an ethoxylated surfactant and/or a propoxylated surfactant, as disclosed in US ‘159, since it the ethoxylation process still leaves trace amounts of 1,4-dioxane, a known carcinogen, remaining.  Thus, a skilled artisan would be motivated to use an additional purification process, such as the process of WO ‘828 which is an improved process of separating an active from a contaminant, on the ethoxylated surfactant and/or a propoxylated surfactant in order to remove the trace amounts of 1,4-dioxane, a known carcinogen.  
Regarding claim 18, WO ‘828 discloses a method of removing chemical contaminants from a composition (WO ‘828 discloses a process for separating lignin and monomeric sugars from a liquid stream.  See WO ‘828, Abstract and paragraph [0001].) comprising
an active (.  The lignin of WO ‘828 is deemed an active.), 
a solvent (WO ‘828 discloses a liquid stream comprising a solvent mixture of water and an organic solvent.  See paragraphs [0007] and [0013].), and 
a chemical contaminant (The monomeric sugars of WO ‘828 is deemed a chemical contaminant) the method comprising:
providing an initial feed supply, wherein the initial feed supply comprising the solvent (WO ‘828 discloses “a solution comprising lignin and monomeric sugars in a solvent mixture comprising water and an organic solvent.”  See WO ‘828, paragraph [0009].  See also WO ‘828, paragraphs [0007] and [0045].); 
providing a nanofilter (WO ‘828 discloses a nanofiltration membrane.  “The nanofiltration of step (a) may be performed over any nanofiltration membrane known in the art that is capable of retaining lignin and permeating monomeric sugars, such as xylose, glucose, arabinose, galactose, rhamnose and mannose.”  See paragraph [0021].  See also WO ‘828, paragraphs [0009], [0010], [0012], [0015], [0016], [0021]-[0025], [0045], [0047] and [0078].); and 
filtering the initial feed supply through the nanofilter (WO ‘828 discloses filtering the solution through a nanofiltration membrane.  See WO ‘828, paragraphs [0009], [0010], [0012], and [0017]-[0025]) to form 
an initial retentate (WO ‘828 discloses that a retentate is formed.  See WO ‘828, paragraphs [0009], [0010], [0022], [0023], [0025], [0027], [0028], [0036]-[0039], [0041], [0042], [0047], [0048], [0051], [0056]-[0060] and [0068] as well as figure 4.) and 
an filtrate (WO ‘828 discloses that a filtrate/permeate is formed.  See WO ‘828, paragraphs [0009], [0010], [0021]-[0029], [0033]-[0039], [0041], [0042], [0045], [0047]-[0060] and [0068] as well as figure 1); 
wherein the initial retentate has a lower ratio of the chemical contaminant to the active than the initial feed supply (Figure 3 of WO ‘828 illustrates “the changes in molecular weight distribution (measured by HPSEC) of the organosolv liquor before and after nano filtration during example 3A.”  See WO ‘828, paragraph [0063] as well as Figure 3.  By subjecting the solution to nanofiltration over a membrane capable of retaining lignin and permeating at least monomeric sugars the retentate will necessarily have a lower ratio of chemical contaminant, i.e. monomeric sugars, to the active, i.e. lignin.);
repeating the steps of filtering and adding a solvent (Figure 1 of WO ‘828 discloses a preferred system comprising “an organosolv reactor (e), a nanofiltration module (a), a module for selective water permeation (b), a lignin precipitation module (c) and a sugar isolation module (d).”  See paragraph [0061] and Figure 1.  In Figure 1, the system of separating lignin and monomeric sugars is repeated at various stages, including at the module for selective water permeation (b)and/or the sugar isolation module (d) to the organosolv reactor (e).  Additionally, “reactor (e) comprises a fourth inlet (e1"") for optionally supplementing liquid components to the treatment liquid ( water, organic solvent(s) and/or acid) to make up for any loss during the process according to the invention, as such enabling a constant composition of the treatment liquid or varying composition depending on the type of biomass or the processing conditions employed during organosolv.”  See paragraph [0059].)  
until the process yields a concentrated retentate including 18 wt.% to 99 wt.% active (Table3 of WO ‘828 discloses the stream composition and Table 4 of WO ‘828 discloses the composition of the nanofiltration retentate.  In Table 3 it is disclosed that the nanofiltration retentate has 20000 lignin and the nanofiltration permeate has <200 lignin.  Thus, the process of WO ‘828 yields a retentate that overlaps the claimed range of 18 wt.% to 99 wt.% active.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.  In addition, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).)
WO ‘828 does not explicitly discloses active comprising an ethoxylated surfactant, a sulfated ethoxylated surfactant, an ethoxylated polymer, a prop oxylated surfactant, a propoxylated sulfated surfactant, a propoxylated polymer, or a combination thereof and does not explicitly disclose the contaminant comprising 1,4 dioxane, dimethyl dioxane, or a combination thereof;
NPL discloses using nanofiltration for the removal of an organic contaminant, such as “1, 4-dioxane, originating from…surfactants….”  See NPL, page 340, last paragraph.  NPL does not explicitly disclose specific surfactants.  
US ‘159 discloses that “[D]uring the ethoxylation or propoxylation of fatty amines, fatty alcohols, or phenols, the by-product 1,4-dioxane is created. 1,4-dioxane is carcinogenic and moves rapidly into groundwater.  1,4 dioxane degrades very slowly therefore it is usually stripped off during the ethoxylation process. However, it is impossible to remove it 100% from the ethoxylated or propoxylated surfactants, therefore at least trace amounts of 1,4-dioxane are always present.”  See paragraph [0010].  
As established above, NPL and US ‘159 are is considered to be analogous to the claimed invention.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of WO ‘828 to remove a contaminant, such as 1, 4-dioxane, as disclosed in NPL, when removing said contaminant from an ethoxylated surfactant and/or a propoxylated surfactant, as disclosed in US ‘159, since it the ethoxylation process still leaves trace amounts of 1,4-dioxane, a known carcinogen, remains.  Thus, a skilled artisan would be motivated to use an additional purification process, such as the process of WO ‘828 which is an improved process of separating an active from a contaminant, on the ethoxylated surfactant and/or a propoxylated surfactant in order to remove the trace amounts of 1,4-dioxane, a known carcinogen.  
Regarding claim 19, WO ‘828 discloses the invention as discussed above in claim 1.  As noted above, for the same of compact prosecution, claim 19 is herein being examined as if being dependent upon claim 18.  As established above WO ‘828 in view of NPL and US ‘159 discloses the invention as discussed above in claim 18.  Further, WO ‘828 in view of NPL and US ‘159 discloses the nanofilter comprises a spiral element ( WO ‘828 discloses using a spiral would nanofiltration membrane. “Any type of nanofiltration membrane may be used, such as ceramic membranes, and polymeric membranes, and module configurations like spiral wound or tubular as long as the membrane and module is capable of withstanding the operating conditions and still performs ( optimally) at those conditions.”  See paragraph [0024].).  



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/131828 (hereinafter WO '828) as applied to claim1 above, and further in view of Yangali-Quintanilla, Victor, et al. "Proposing nanofiltration as acceptable barrier for organic contaminants in water reuse." Journal of Membrane Science 362.1-2 (2010): 334-345, US 2016/0053159 A1 (hereinafter US ‘159) and US 2007/0207109 A1 (hereinafter US ‘109)
Regarding claim 13, WO ‘828 in view of NPL and US ‘159 discloses the invention as discussed above in claim 12. Further, WO ‘828 in view of NPL and US ‘159 discloses a non-ethoxylated surfactant (US ‘159 discloses a “non-toxic and biodegradable surfactant, which is not ethoxylated… for use in the oilfield industry to mitigate the release of toxic chemicals into the environment.”  See US ‘159, Abstract; See also paragraphs [0026]-[0030].).  
WO ‘828 in view of NPL and US ‘159 does not disclose any reason or motivation for adding a non-ethoxylated surfactant to the initial retentate, which would contain an active comprises an ethoxylated surfactant, a sulfated ethoxylated surfactant, an ethoxylated polymer, a propoxylated surfactant, a sulfated propoxylated surfactant, a propoxylated polymer, or a combination thereof 
US ‘109 discloses a personal care compositions that is capable of improving lather and conditioning performance.  The composition comprises select synthetic copolymer, including detersive surfactant.  See Abstract and paragraphs [0002] and [0009]-[0019].  Regarding the surfactant, US ‘109 discloses “[a]n optimal ethoxylate level is calculated based on the stoichiometry of the surfactant structure, which in turn is based on a particular molecular weight of the surfactant where the number of moles of ethoxylation is known. Likewise, given a specific molecular weight of a surfactant and an anionization reaction completion measurement, the anion level can be calculated. Analytical techniques have been developed to measure ethoxylation or anionization within surfactant systems. The Level of Ethoxylate and the Level of Anion representative of a particular surfactant system are calculated from the percent ethoxylation and percent anion of individual surfactants in the following manner: Level of Ethoxylate in a composition=percent ethoxylation multiplied by percent active ethoxylated surfactant (based upon the total weight of the composition). Level of Anion in a composition=percent anion in ethoxylated surfactant multiplied by percent active ethoxylated surfactant (based upon the total weight of the composition) plus percent anion in non-ethoxylated surfactant multiplied by percent active non-ethoxylated surfactant (based upon the total weight of the composition).“  See paragraphs [0061]-[0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the non-toxic and biodegradable surfactant, which is not ethoxylated, of US ‘159, to the initial retentate of WO ‘828 in view of NPL and US ‘159, in order to achieve a surfactant solution that is free of the 1,4-dioxane, a known carcinogen, that is water soluble, that provides improved lather and conditioning features and that would be in a useable form for various industrial application, such as oil fields, detergents and personal grooming products. (“[t]he use and application of non-toxic and biodegradable surfactants, such as non-ethoxylated polymerized sugar, for use in downhole and surface applications in the oilfield industry while reducing or eliminating the risk of release of toxic chemicals in the environment.”  See US ‘159, paragraph [0026].  “[p]ersonal care compositions comprise a detersive surfactant system. The detersive surfactant system is included to provide cleaning performance to the composition. The detersive surfactant system comprises at least one anionic surfactant, and optionally an amphoteric surfactant, a zwitterionic surfactant, a cationic surfactant, a nonionic surfactant, or a combination thereof.”  See paragraph [0058].).  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/131828 (hereinafter WO '828) as applied to claim1 above, and further in view of Yangali-Quintanilla, Victor, et al. "Proposing nanofiltration as acceptable barrier for organic contaminants in water reuse." Journal of Membrane Science 362.1-2 (2010): 334-345, US 2016/0053159 A1 (hereinafter US ‘159) and US 2015/0329927 A1 (hereinafter US ‘927). 
Regarding claim 20, WO ‘828 in view of NPL and US ‘159 discloses the invention as discussed above in claim 1. Further, WO ‘828 in view of NPL and US ‘159 does not explicitly disclose the initial feed supply has a pH of about 11 to about 13.  
In WO ‘828 in view of NPL and US ‘159, the initial feed supply will comprise an ethoxylated surfactant and/or a propoxylated surfactant, 1,4-dioxane and a solvent mixture.  In WO ‘828, the solvent mixture may” include alcohols, esters, ethers, ketones, organic acids, ionic liquids (ILs ), low transition temperature mixtures (L TTMs) and deep eutectic solvents (DESs ). The organic solvent is preferably selected from the group consisting of alcohols, esters, ethers, ketones and mixtures thereof.”  See paragraph [0013].  In NPL, the solution undergoing nanofiltration has a pH of 7.  See NPL, Section 2. Experiments, pages 335-337 and Table 1.  
US ‘927 discloses methods of separating “xylose from glucose in pretreated and enzyme-hydrolyzed cellulosic and/or lignocellulosic biomass. Filtration, especially diafiltration is used to reduce fermentation-impeding substances and xylose from glucose and growth-promoting factors.”  See US ‘927, Abstract.  The method of US ‘927 includes “contacting the sugar hydrolyzate with a first nanofiltration membrane to produce a C6 enriched retentate and a CS enriched filtrate, wherein the contacting is diafiltration wherein water is added to the sugar hydrolyzate during the contacting.”  See paragraph [0006].  The solution of US ‘927 has a pH of about 1 to about 14.  See US ‘927 (“some embodiments of the first aspect, the sugar hydrolyzate is at a pH of from about 1 to about 14. In some embodiments, the sugar hydrolyzate is at a pH of from about 3 to about 11. In some embodiments, the sugar hydrolyzate is at a pH of from about 4 to about 9.”  See paragraph [0036].  See also paragraph [0159]. Furthermore, “after pretreatment and/or hydrolysis by any of the above methods the feedstock contains cellulose, hemicellulose, soluble oligomers, simple sugars, lignin, volatiles and ash. The parameters of the hydrolysis can be changed to vary the concentration of the components of the pretreated feedstock. For example, in one embodiment a hydrolysis is chosen so that the concentration of soluble CS saccharides is high and the concentration of lignin is low after hydrolysis. Examples of parameters of the hydrolysis include temperature, pressure, time, concentration, composition and pH.”  See paragraph [0204].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an initial feed solution with a pH of about 1 to about 14, as disclosed in US ‘927, in the purification method of WO ‘828 in view of NPL and US ‘159  the disclosed pH range of US ‘927 overlaps the range recited in claim 20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.  Furthermore, US ‘927 discloses that the parameters, temperature, pressure, time, concentration, composition and pH, are result-effective variables.  (“Examples of parameters of the hydrolysis include temperature, pressure, time, concentration, composition and pH.”  See paragraph [0204]; See also paragraphs [0205]-[0215].  “During pre-treatment, the severity of operating conditions (such as pH, temperature, and time) may cause formation of components that are inhibitory to fermentation, such as, for example, the formation of colored components and complex mixtures of phenolics and furan derivatives, including aromatic compounds that contribute as 'colored bodies'.”  See paragraph [0222].)  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                    


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773